Citation Nr: 1126519	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2001 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2003, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a decision in January 2004, the Board denied service connection for residuals of a back injury.

On appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court), VA and the Veteran, represented by counsel, filed a joint motion to vacate and to remand the Board's decision.  In an order in August 2004, the Court granted the parties' motion, vacated the Board's decision and remanded the matter to the Board for compliance with the joint motion.  In compliance with the Court's order, in April 2005 the Board remanded the claim for further procedural and evidentiary development and in June 2008 sought an advisory opinion from the Veterans Health Administration (VHA).  

In October 2008, the Board denied the claim of service connection for residuals of a back injury.  The Veteran appealed to the Court.  In a Memorandum Decision in December 2010, the Court reversed the Board's decision in part on the question of aggravation of the preexisting back injury and directed that the Board enter a finding of aggravation by service. 

In October 2008, the Board referred to the RO for appropriate action the claim of service connection for chronic pain disorder as related to the preexisting back injury.  


In light of the Board's decision, granting service connection for residuals of back injury, and Clemons v. Shinseki, 23 Vet. App. 1 (2009), claim of service connection for chronic pain disorder is REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the Veteran suffered an injury to the cervical and thoracic segments of the spine prior to entrance into active duty. 

2.  There is not clear and unmistakable evidence that the preexisting back injury was not aggravated by active duty. 

3.  There is a nexus between the current degenerative joint disease and strain of the cervical and thoracic segments of the spine and the preexisting back injury. 


CONCLUSION OF LAW

The presumption of soundness is not rebutted and the residuals of a preexisting back injury, degenerative joint disease and strain of the cervical and thoracic segments of the spine, are related to active duty.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.




As the claim of service connection for residuals of a preexisting back injury, degenerative joint disease and strain of the cervical and thoracic segments of the spine, is granted, VCAA compliance as to the duties to notify and to assist need not be addressed. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.  The presumption of soundness is rebuttal by clear and unmistakable evidence that the disability preexisted service and was not aggravated by service.  38 C.F.R. § 3.304(b), VAOPGCPREC 3-2003 (July 16, 2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).




Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

A copy of a police report, dated June 20, 1968, shows that the Veteran was the driver of a vehicle that was stopped at a red light when the vehicle was hit from the rear.  This occurred on the day before the Veteran was to report for induction.  On entrance examination into service, no back pathology was noted.  During service, the Veteran was seen in August 1968 for complaints of pain in the thoracic area at T-2 to T-4 at which time he reported having sustained a whiplash injury prior to service.  The X-ray was negative.  The remainder of the service treatment records, including the separation examination from service, are also negative for any further complaint or finding of a back injury or of an intercurrent back injury.

In June 2003, the Veteran testified that he injured his back in a car accident on June 20, 1968, and that during service he had a lot of back pain and that other than the intensity of basic training he did not know of anything that might have made his condition worse.  He stated the pain never stopped and that he first sought treatment after service in 1982.

As a back injury was not noted on entrance examination, the Veteran is presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111.  The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  38 C.F.R. § 3.304(b).

The police report discloses that the Veteran was in a motor vehicle accident the day before he entered service, and during service the Veteran stated that he had sustained a whiplash injury two months early, implicitly relating the injury to the pre-service event.  

On the basis of the police report, the Veteran's statement during service that he sustained a whiplash injury before service, and the opinion of a private chiropractor that the Veteran's current spinal problems could have been caused by the injuries incurred in an auto accident in June 1968, as well as the Veteran's testimony that he injured his back in a car accident the day before he entered service, the evidence clearly and unmistakably establish that a back injury preexisted service that began in June 1968.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b); see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (holding that the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admission during clinical evaluations of his pre-service psychiatric problems).

The remaining question is whether the preexisting back injury was aggravated by service.  The burden is on VA to rebut by clear and unmistakable evidence that the preexisting injury was not aggravated by service, which may be established by evidence that any increase in disability was due to the natural progress of the preexisting condition. 

After service, in statements in December 2000, in May and in June 2002, a private chiropractor reported treating the veteran in 1982 for neck and shoulder and in 2002 pain in the thoracic spine.




In a letter, dated in May 2002 and in an addendum in June 2002, the private chiropractor stated that X-ray findings of osteophytic spurs at C-3 and C-4 and at T-8 and T-9, suggested traumatic injury to the spine with a whiplash-type injury to the cervical spine and previous injury to the thoracic spine.  The private chiropractor concluded that the current spinal problems could have been caused by the injuries incurred in an auto accident in June 1968 and that the injuries were probably aggravated by service.

In letters, dated in October 2004 and in February 2005, other private physicians stated that the veteran had degenerative joint disease and sprain of the cervical and thoracic spine and that the Veteran's basic training during service could have aggravated his preexisting back injury.

In an opinion in April 2007, a VA physician expressed the opinion that it was less likely as not that the pre-service back injury was aggravated by service because the Veteran was treated only once during service for his back problems.  As the VA examiner used the "less likely as not" standard instead of the requisite "clear and unmistakable evidence" standard in expressing an opinion on aggravation and as the VA examiner did not comment of the clinical significance of the Veteran's complaints of pain in service and the timing of his treatment after service as instructed by the Board, the opinion has not probative value on the question of aggravation and the Board rejects the opinion as evidence against the claim. 

In June 2008, the Board requested a medical opinion from the Veterans Health Administration on the question of whether the pre-service whiplash-type injury was aggravated by service, considering the record prior to service, during service, and after service.






The Board asked the VHA expert to discuss whether the complaint of pain in the thoracic segment of the spine, T2-T4, and a negative X-ray, documented in service in August 1968, and in the context of neck and shoulder pains, first documented after service in 1982, and degenerative changes in the cervical and thoracic segments of the spine by X-ray in 2002, represented either:


a). An increase due to the natural progress of the preexisting whiplash-type injury;

b). A temporary flare-up of symptoms of whiplash-type injury; or,

c). A permanent worsening of the pre-service whiplash- type injury.

In the VHA report, dated in June 2008 with an addendum, dated in August 2008, the Chief of Neurosurgery at a VA Medical Center noted that the Veteran has had chronic upper back pain since his motor vehicle accident on June 20, 1968, at which time he received no medical treatment, entered basic training on June 21, 1968, during which time his back was aggravated.  The VHA expert explained that on June 20, 1968, the Veteran sustained a ligamentous strain injury that typically heals in a few months, however, it could have been prolonged by vigorous action of basic training.  The VHA expert further explained that degenerative changes noted now are degenerative progression, which very likely occurred for inherent degenerative disc disease and the changes were natural progression.  

In the addendum in August 2008, the VHA expert indicated that the permanent increase in the preexisting whiplash type injury was due to the natural progression of the preexisting injury.  The VHA expert explained that documentation 14 years later after the initial injury showed changes over time and compatible with the injury on June 20, 1968.  




In a Memorandum Decision in December 2010, the Court reversed the Board's finding on a material issue of fact, pertaining to whether the preexisting back injury was aggravated by service.  The Court found that the opinion of the VHA expert failed to provide clear and unmistakable evidence of a lack of aggravation by service and therefore concluded that the preexisting back injury was aggravated by service and directed the Board to enter a finding of aggravation in service.  

The Court further instructed that the Board in the first instance must decide whether there was causal connection in the record between the present disability and the aggravation of the injury in service.  To establish a right to compensation for a present disability, a Veteran must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To extent the Court found aggravation of the preexisting back injury by service, the opinion of the VHA expert on the question of natural progression has no probative value.  The VHA expert did find that the Veteran had chronic upper back pain since the vehicle accident on June 20, 1968, at which time he received no medical treatment, entered basic training on June 21, 1968, during which time his back was aggravated and that the initial findings 14 years after the initial injury were compatible with the injury on June 20, 1968.  

Moreover in January 2011, a private physician, after a review of the Veteran's case, expressed the opinion it is more likely than not that the Veteran suffered a soft tissues injury the day prior to entering service and because of basic training he continued to aggravate the injury which delayed the healing process and resulted in chronic back pain.  





Based on the evidence of record, the evidence shows that the Veteran's preexisting back injury was aggravated by service and the Veteran's current residuals of the back injury, degenerative joint disease and strain of the cervical and thoracic segments of the spine, are related to service, that is, a causal relationship between the present disability and the injury aggravated during service. 

In view of the foregoing analysis, because the presumption of soundness was not rebutted, in granting service connection there is no deduction for the degree of disability existing at the time of entrance into service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 


ORDER

Service connection for residuals of a back injury, degenerative joint disease and strain of the cervical and thoracic segments of the spine, is granted.


REMAND 

With the grant of service connection for residuals of a back injury, degenerative joint disease and strain of the cervical and thoracic segments of the spine, the VHA expert's opinion raises the claim of service connection for chronic pain disorder secondary to the now service-connected residuals of a back injury.  A medical diagnosis that differs from the claimed condition, in this case, chronic pain disorder, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).




Accordingly, the case is REMANDED for the following action:

After ensuring VCAA compliance with the duties to notify and to assist, including a VA examination or medical opinion, if necessary, adjudicate the claim of service connection for chronic pain disorder to include as secondary to the service-connected residuals of a back injury, degenerative joint disease and strain of the cervical and thoracic segments of the spine.

If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


